Gurmukh Kahlon
901 N. Carpenter Rd.
Modesto, CA 95351
(209) 482-1010




Defendant in Propria Persona



                               UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF CALIFORNIA


                                                   Case No. 2:18cv3125 WBS CKD
SREAM,INC. ET AL,
                         Plaintiff,
                                                   ORDER FOR
                                                   ENLARGEMENT OF TIME TO FILE AN
                                                   OPPOSITION TO PLAINTIFF'S
     V.                                            COMPLAINT

GURMUKH KAHLON
          Defendant.




          The court having reviewed defendant’s request for Enlargement of Time, and Declaration,
the time within which to file a response to plaintiff’s complaint is hereby extended to March 5,
2019.
          IT IS SO ORDERED.




Dated: February 5, 2019
